DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1 and 4-11 is/are pending.  Claim(s) 6 is/are withdrawn.  Claim(s) 2-3 and 12-13 is/are canceled.

Response to Arguments
Applicant’s arguments, filed 9/28/2022, with respect to the claim objections have been fully considered and are persuasive, except as noted below.  The objections of claims 1-2 at #s 7-8, 10, 12, and 15 in the 4/28/2022 Office Action has/have been withdrawn due to the Applicant’s amendments.  The objections at #s 9, 11, and 13-14 in the 4/28/2022 Office Action were not addressed and are maintained herein. 
Applicant’s arguments, filed 9/28/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-5 and 7-11 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to teach all of claim 1.  Specifically, Applicant argues the prior art fails to teach a medical fastening device having threads along the first, second and third portions with values of at least one property as claimed in claim 1.  These features are taught by the prior art as described below in the prior art rejection section.  Further, a specific property is taught by the prior art as described for the prior art rejection of claim 4. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “said first and second threads”, which should be “said first and said second threads”. 
Claim 1 recites “said proximal and distal portions”, which should be “said proximal and said distal portions”. 
Claim 1 recites “the first and second” multiple times, which should be “the first and the second” in each instance. 
Claim 1 recites “the object and/or tissue”, which should be “the object and/or the tissue”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the thread”.  As amended, there are first and second threads.  It is unclear which one is being referred back to. 
Claims 7-9 each recites “the helical body structure”.  As amended there are two helical body structures.  It is unclear which one is being referred back to. 
Claim(s) 4-5 and 10-11 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelsch, et al (Kelsch) (US 2009/0118776 A1).
Regarding Claim 1, Kelsch a medical fastening device for fastening an object into a tissue (e.g. Figures 21-22), wherein:
the medical fastening device having proximal and distal portions (e.g. Figures 21-22, proximal is toward the left as shown in the Figures and distal toward the right as shown) comprises at least first and second helical body structures having a common longitudinal axis (e.g. Figures 21-22), where the first helical body structure comprises a first thread and the second helical body structure comprises a second thread (e.g. Figure 21-22), said first and second threads having a lead between said proximal and distal portions of the first and second helical body structures (per Applicant’s disclosure, page 3, lines 17-27, lead is a property of a helical shape and is therefore inherently present), 
said first and second helical body structures comprise a first portion and a third portion and a second portion between said first portion and said third portion (e.g. annotated Figure 22 below), wherein
the first and second threads extend through said first, said second, and said third portions (e.g. Figures 21-22, each thread extends the entire length of the helical portion) and wherein at least one property of the thread varies along the longitudinal axis of the first and the second helical body structures after introducing the medical fastening device with the tissue (e.g. annotated Figure 22 below, at least axial length varies from section to section) so that the at least one property of the first and second threads in the first and second helical body structures has a first value in the first portion (there is inherently such a value associated with the property) and a second value in a second portion (there is inherently such a value associated with the property) and the first value in said third portion (e.g. annotated Figure 22 below) so to provide different compressive force to the object and/or tissue introduced in said first, second, and third portions of the first and second helical body structures (the force is provided by the lengths being sufficient to provide for anchoring), and wherein the first value differs from the second value (e.g. annotated Figure 22 below).

    PNG
    media_image1.png
    703
    1133
    media_image1.png
    Greyscale

Annotated Figure 22, Kelsch
 
Regarding Claim 7, the distal portion has a non-traumatic tip end to be introduced into the tissue (e.g. annotated Figure 22 above, curve at arrow). 
Regarding Claim 8, the proximal portion has a grip portion to be engaged with an introduction device and for rotating the medical fastening device around its longitudinal axis (e.g. [0059]). 
Regarding Claim 9, the fastening device has a sealing member for engaging and securing the fastening device with the object in a direction of the longitudinal axis and a lateral direction that is perpendicular to the longitudinal axis (e.g. Figures 21-22, [0060]), thereby preventing the object and the medical fastening device to separate from each other (the head allows the fastening device to be fully inserted into the tissue). 
Regarding Claim 10, the securing member has a slot or a concave portion having an opening and arranged in the proximal portion of the fastening device (e.g. [0060], [0048], Figure 8, lumen) to receive the object to be fastened into the opening and for locking the fastening device to the object after the object is fastened to the tissue by the fastening device (the lumen is able to receive the tissue therein). 
Regarding Claim 11, the securing member comprises a grip portion functioning as a stopping member arranged to elongate over a hollow inner space of the spring-like helical body structure (discussed supra for claim 8) and thereby configured to prevent the object to slip away from the hollow inner space via the end of the proximal portion (discussed supra for claim 8). 

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelsch, et al (Kelsch) (US 2009/0118776 A1) as discussed supra and further in view of Lashinski, et al (Lashinski) (US 2018/0228610 A1).

Regarding Claim 4, Kelsch discloses the invention substantially as claimed but fails to teach the property is pitch in a direction of the longitudinal axis of the helical body structure. 
Lashinski teaches a tissue anchor having varying pitch (e.g. [0143]). 
Lashinski and Kelsch are concerned with the same field of endeavor as the claimed invention, namely tissue anchors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelsch such that the property is pitch that where the first and second values differ as taught by Lashinski as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).   

Regarding Claim 5, the pitch in the second portion is shorter than the pitch in the first portion or the pitch is longer in the second portion than in the first portion (the pitches are different and therefore one must be shorter or longer than the other).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/17/2022